Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 1 of 20




             EXHIBIT 2
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 2 of 20



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT
 DAVID TRUGLIO, individually and on
 behalf of all others similarly situated, Civil Case Number: 3:18-cv-00794-VAB

                       Plaintiff,

                 -v-

 LAW OFFICES HOWARD LEE
 SCHIFF, P.C. and PORTFOLIO
 RECOVERY ASSOCIATES, LLC,

                       Defendant.



      PLAINTIFF’S REQUESTS FOR ADMISSIONS SERVED ON DEFENDANT,
                 PORTFOLIO RECOVERY ASSOCIATES, LLC

       PLEASE TAKE NOTICE that Plaintiff, through the undersigned counsel, request that

the Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC (hereinafter “PRA”), in

accordance with Rule 36 of the Federal Rules of Civil Procedure, answer the following Requests

for Admission.
        Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 3 of 20



                                          DEFINITIONS


1. The term “CONCERNING” or “CONCERN” means prepared, made, obtained, received,
   transmitted in connection with, evidencing, referring to, pertaining to, alluding to, relating to,
   connected with, commenting upon, in respect of, about, regarding, discussing, reflecting,
   analyzing, explaining, evaluating, summarizing, describing, touching upon, constituting, sent
   to, served upon, mailed, delivered to, or referencing in any way.

2. “ALL” means all or any, and the term “ANY” means any or all.

3. The term “YOU”, “YOUR”, “PRA” or “DEFENDANT” means Portfolio Recovery
   Associates, LLC and any of its subsidiaries, divisions, subdivisions, affiliates, predecessors,
   successors, joint ventures, board of directors or committees thereof, present and former
   officers, directors, employees, representatives, AGENTS and all other PERSONS acting or
   purporting to act on its behalf.

4. “PERSON” means a natural person, a group of natural persons acting as individuals, a group
   of natural persons acting in a collegial capacity (e.g., as a committee (board of directors), a
   corporation, partnership, proprietorship, joint venture, firm, association, government or
   government agency and/or any other business, government or social entity, and any employee
   or agent thereof).

5. “DESCRIBE” means, in the case of an act, event, transaction, relationship, thing or occurrence:
   A) A detailed description, including identification of dates, places, persons involved, and
   means employed; B) Identification of YOUR sources of information concerning such act,
   event, transaction, thing or occurrence, including the date YOU received such information; C)
   Identification of each person having knowledge of such act, event, transaction, thing or
   occurrence; and D) Identification of each communication and each DOCUMENT relating to
   such act, event, transaction, thing or occurrence.

6. The term “DOCUMENT” means any and all tangible things upon which any expression,
   communication or representation is reflected or has been recorded by any means including, but
   not limited to, handwriting, typewriting, printing, photostating, photographing, magnetic
   impulse, or mechanical, phonic or electronic recording, computerized data whether on disk,
   hard drive or otherwise, and any non-identical copies (whether different from the original
   because of notes made on such copies, because of indications that the copies were sent to
   different individuals than were the originals, or any other reason), including but not limited to
   abstracts, agreements, analyses, blueprints, books, brochures, circulars, compilations,
   consultants' reports or studies, contracts, databases, files, graphs, insurance policies, letters,
   lists, manuals, maps, notebooks, opinions, pamphlets, papers, pictures, plans, projections, press
   releases or clippings, publications, reports, working papers, preliminary, intermediate or final
   drafts, correspondence, memoranda, charts, notes, minutes or records of any sort of meeting,
   invoices, financial statements, financial calculations, diaries, reports of telephone or other oral
   conversations, telephone message slips, desk calendars, appointment books, computer tapes,
   computer disks, computer printouts, computer cards, electronically stored data, and all other
   writings and recordings of any kind.
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 4 of 20




7. “AGENT” or “REPRESENTATIVE” means someone or some entity with the power or
   authority to act on YOUR behalf or acts at YOUR request.

8. “ATTEMPTS” or “ATTEMPTED” as used herein means to make an effort to do or
   accomplish.

9. “NET WORTH” means your assets minus your liabilities.
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 5 of 20



                               REQUESTS FOR ADMISSION

1. PRA REGULARLY collects debts owed or due to third parties.




2. PRA REGULARLY purchases debts owed or due to third parties.




3. PRA REGULARLY purchases delinquent debts owed or due to third parties.




4. PRA REGULARLY retains collection agencies to attempt to collect delinquent debts
   originally owed or due to third parties.




5. The principal business engaged in by PRA is the purchase of delinquent debt.




6. The principal business engaged in by PRA is the collection of debt.




7. PRA purchased the Plaintiff’s Synchrony Bank debt, ending in account number 5551.
        Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 6 of 20



8. PRA purchased the Plaintiff’s debt, after that debt was already in default.




9. PRA retained Howard Lee Schiff, P.C., to collect the Plaintiff’s debt after PRA purchased that
   debt.




10. PRA has purchased at least 100 debts owed to third parties during the year 2017.




11. PRA has purchased at least 100 debts owed to third parties during the year 2018.




12. PRA has attempted collection of at least 100 debts during the year 2017.




13. PRA has attempted collection of at least 100 debts during the year 2018.




14. The NET WORTH of PRA is equal to or greater than $10,000,000.




15. The NET WORTH of PRA is equal to or greater than $5,000,000.
        Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 7 of 20




16. The NET WORTH of PRA is equal to or greater than $50,000,000.




17. Admit PRA is a “debt collector” as defined in 15 USC §1692a(6).




18. Admit Howard Lee Schiff, P.C. is a “debt collector” as defined in 15 USC §1692a(6).




19. Admit that Plaintiff is a “consumer” as defined by 15 USC §1692a(3).




20. Admit that the letter annexed to the Complaint as Exhibit A was computer generated.




21. Admit that the letter annexed to the Complaint as Exhibit A is a form letter.




22. Admit that Schiff mailed the letter annexed to the Complaint as Exhibit A to Plaintiff on or
    about February 21, 2018.
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 8 of 20



23. Admit that PRA reviews the templates used by Howard Lee Schiff, P.C., before Howard Lee
    Schiff, P.C. uses that template to mail collection letters to PRA debtors.




24. Admit that PRA approves the templates used by Howard Lee Schiff, P.C., before Howard Lee
    Schiff, P.C. uses that template to mail collection letters to PRA debtors.




25. Admit that PRA approved the form used in the February 21, 2018 Collection Letter, before
    that form was used to send the Plaintiff the February 21, 2018 Letter.




26. Admit that PRA reviewed the form used in the February 21, 2018 Collection Letter, before
    that form was used to send the Plaintiff the February 21, 2018 Letter.




Date: November 16, 2018


                                          MARCUS & ZELMAN, LLC


                                          By: /s/ Yitzchak Zelman_______________
                                          Yitzchak Zelman (YZ5857)
                                          ATTORNEYS FOR PLAINTIFF
                                          701 Cookman Avenue, Suite 300
                                          Asbury Park, New Jersey 07712
                                          Phone: (732) 695-3282
                                          Fax: (732) 298-6256
                                          Email: yzelman@MarcusZelman.com
Case
 Case3:18-cv-00794-VAB
      3:18-cv-00794-VAB Document
                         Document46-2
                                  1-1 Filed 05/10/18
                                            01/15/19 Page 1
                                                          9 of 1
                                                               20
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 10 of 20



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT
 DAVID TRUGLIO, individually and on
 behalf of all others similarly situated, Civil Case Number: 3:18-cv-00794-VAB

                        Plaintiff,

                -v-

 LAW OFFICES HOWARD LEE
 SCHIFF, P.C. and PORTFOLIO
 RECOVERY ASSOCIATES, LLC,

                        Defendant.




   REQUEST FOR PRODUCTION OF DOCUMENTS DIRECTED TO DEFENDANT
               PORTFOLIO RECOVERY ASSOCIATES, LLC




        Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff requests that
Defendant Portfolio Recovery Associates, LLC produce within the time prescribed by the Rules
of Court, the documents herein described and permit Plaintiff to inspect them and copy such of
them as they may desire. Plaintiff requests that the documents be made available for this inspection
at the office of Plaintiff’s Counsel, located at 701 Cookman Avenue, Suite 300, Asbury Park, New
Jersey 07712, or at such office of the Defendant’s as may be the location of any of the documents
requested, in normal business hours, with the least possible disruption to the ordinary course of
Defendant’s duties and responsibilities.

        Plaintiff further requests that this inspection be permitted by Defendant immediately after
Defendant’s response to this request has been filed, and that Plaintiff be permitted to remove from
Defendant’s custody such of the documents as they desire to copy, on the understanding that
Plaintiff’s will be responsible for these documents so long as they are in his possession, that
copying will be done at Plaintiff’s expense, and that the documents will be promptly returned
immediately after copying has been completed.
        This request is intended to cover all documents in possession of the Defendant, or subject
to his custody and control, regardless of location.
        As used in this request, the term ‘‘document’’ means every writing or record of every type
and description that is in the possession, control or custody of Defendant, including but without
limitation to, correspondence, memoranda, stenographic or handwritten notes, studies,
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 11 of 20



publications, books, pamphlets, pictures, films, voice recordings, reports, surveys; minutes or
statistical compilations, data processing cards or computer records, files, disks, or tapes or print-
outs; agreements, communications, state and federal governmental hearings, and reports,
correspondence, telegrams, memoranda, summaries or records of telephone conversations,
summaries or records of personal conversations or interviews, diaries, graphs, reports, notebooks,
note charts, plans, drawings, sketches, maps, summaries or records of meetings or conferences,
summaries or reports of investigations or negotiations, opinions or reports of consultants,
photographs, motion picture film, brochures, pamphlets, advertisements, circulares, press releases,
drafts, letters, any marginal comments appearing on any document, and all other writings.
       As used in this request, the term “relevant time period” is the time period from May 10,
2017 to the present.


                                REQUESTS FOR PRODUCTION


Please produce the following:

   1. All documents, including any reports, memoranda, internal notes or accounts notes in the
      Defendant’s ownership, custody, possession or control which relate to any conversations,
      collection attempts or communications and of the Defendants had with the Plaintiff during
      the relevant time period.

   2. A copy of each document Portfolio Recovery Associates, LLC (hereinafter PRA) provided
      to Howard Lee Schiff, P.C. (hereinafter Schiff) in relation to the Plaintiff’s allegedly
      delinquent debt now owned by PRA.

   3. A copy or printout of all electronic information provided by PRA to Schiff in relation to
      the Plaintiff’s allegedly delinquent debt now owned by PRA.

   4. A copy of each document which reflects the original creditor to whom the Plaintiff’s debt
      – now allegedly owed to PRA – was incurred.

   5. A copy of each document reflecting the (a) name, (b) address, (c) phone number, (d)
      Schiff’s account number, (e) PRA’s account number, (f) name of original creditor and (g)
      the original creditor’s account number, for each of the debtors identified in Defendant’s
      Response to Interrogatory 7.

   6. All documents reflecting the type of records and electronic information PRA receives from
      Synchrony Bank, when PRA purchases debts from that entity.


   7. All documents reflecting the type of records and electronic information PRA is entitled to
      receive or request from creditors, when PRA purchases debts from those entities.
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 12 of 20



   8. A copy of the Contract or Agreement between PRA and Schiff, wherein Schiff was retained
      or otherwise authorized to collect the subject debt from the Plaintiff.

   9. A copy of the Contract or Agreement by which PRA purchased the Plaintiff’s debt assigned
      to Schiff for collection.

   10. All paper or electronic documents or recordings which reflects any contact or
       communication PRA or any of the Defendants had with Plaintiff in this matter.

   11. Copies of all reports and documents utilized by an expert which Defendant proposes to call
       at trial.

   12. All exhibits which Defendant proposes to introduce at trial.

   13. A copy of the Defendant’s tax returns for the years 2015, 2016 and 2017.

   14. A copy of the Defendant’s financial statements and balance sheets for the years 2016, 2017
       and 2018.

   15. A complete copy of any insurance policies covering the Defendant for violations of the
       Fair Debt Collection Practices Act during the time period of May 10, 2017 to the present.


   16. A copy of each document in Defendant’s ownership, custody, possession or control which
       reflects the process by which PRA reviews and approves collection letters mailed out on
       its behalf by entities such as Schiff.


   17. A copy of each document in Defendant’s ownership, custody, possession or control
       reflecting the review and approval process for the Collection Letter mailed to the Plaintiff
       and annexed hereto as Exhibit A.




        This Request shall be deemed continuing so as to require further and supplemental
production if Plaintiffs obtain additional documents required to be produced herein between the
time of the initial production and the time of trial.

Date: November 16, 2018


                                             MARCUS & ZELMAN, LLC


                                             By: /s/ Yitzchak Zelman_______________
Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 13 of 20



                             Yitzchak Zelman (YZ5857)
                             ATTORNEYS FOR PLAINTIFF
                             701 Cookman Avenue, Suite 300
                             Asbury Park, New Jersey 07712
                             Phone: (732) 695-3282
                             Fax: (732) 298-6256
                             Email: yzelman@MarcusZelman.com
Case
 Case3:18-cv-00794-VAB
       3:18-cv-00794-VABDocument
                         Document46-2
                                   1-1 Filed
                                       Filed01/15/19
                                             05/10/18 Page
                                                      Page14
                                                           1 of
                                                             of120
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 15 of 20



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT
 DAVID TRUGLIO, individually and on
 behalf of all others similarly situated, Civil Case Number: 3:18-cv-00794-VAB

                        Plaintiff,

                -v-

 LAW OFFICES HOWARD LEE
 SCHIFF, P.C. and PORTFOLIO
 RECOVERY ASSOCIATES, LLC,

                        Defendant.




  PLAINTIFF’S FIRST SET OF INTERROGATORIES DIRECTED TO DEFENDANT
                 PORTFOLIO RECOVERY ASSOCIATES, LLC


       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff, by and
through the undersigned counsel, propound the following Interrogatories to Defendant Portfolio
Recovery Associates, LLC (hereinafter referred to as “PRA”), to be answered within the time
provided by the FRCP and Local Rules of this Court.

                                        INSTRUCTIONS

        1.      You must answer each interrogatory separately and fully in writing and under oath,
unless it is objected to, in which event the reason for the objection must be stated in place of the
answer.

       2.     If you object to an interrogatory or request, in whole or in part, but provide an
answer without making any waiver of your objection, please so specify that your answer is without
any waiver of the objection, and the objection so raised, as well as either (a) all responsive
information and documents requested, with said response being so specified, or (b) withholding
the information or documents, and specifying that information is being withheld. If you are
withholding documents, please identify them, providing enough information to identify the
withheld documents or items for this party and the Court to determine whether the documents or
items should be withheld.

       3.      Where knowledge or information of a defendant is requested, this request includes
knowledge available to or possessed by the agents, representatives, and attorney of said Defendant,
unless privileged.
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 16 of 20



       4.     Where the name of a person is requested, indicate the full name, home address,
business address, e-mail address, and all available telephone numbers of the person.

        5.     Each interrogatory and each subpart of each interrogatory must be given a separate
response. Interrogatories or subparts thereof may not be combined even when the response given
to the interrogatories and/or their subparts are identical, or substantially similar. The answer to
any interrogatory or subpart thereof may not be supplied by reference to a response to any other
interrogatory or subpart thereof, unless the interrogatory or subpart thereof so referred to supplies
a complete and accurate response to the individual interrogatory or subpart thereof which is being
responded to initially.

        6.     If you are unable to provide an accurate answer to an interrogatory, or are uncertain
regarding a response to any item, please provide your best estimate of the information requested,
specifying that the answer is merely an estimate, and that an accurate response cannot be given by
you to the item.

         7.     As stated initially in this document, these interrogatories will be deemed to be
continuing in nature in order to allow supplemental answers so that your responses to each item
remain accurate and complete if you or counsel representing you should obtain any further or
different information between the time the answers to these items are made and the time of any
trial on the merits.

        8.     Any objections to the interrogatories asked of you must be signed by the attorney
or the unrepresented party making them, with the status of the person making said objection as
represented or as an attorney, or a pro se person, so specified.

                                    Definitions and Guidelines

       For purposes of these interrogatories, the following definitions and guiding principles
should be used, and will be deemed to apply for purposes of interpreting both topics of inquiry and
responses thereto:

       1.      The term “person”, unless otherwise specified”, includes the plural as well as the
singular, and includes in its meaning any natural person, or artificial or legal entity, including
corporations, partnerships, joint ventures, associations, governmental agencies, groups,
organizations, and any and every other form of entity cognizable at law.

        2.     The term “document” means and includes all written and graphic matter of every
kind and description, whether printed or produced by any process or by hand, whether final draft
or reproduction, whether in the actual or constructive possession, custody or control of the
respondent to a given interrogatory, including any and all written letters, correspondence,
memoranda, notes, statements, transcripts, files, charters, articles of incorporation, securities,
bonds, stocks, certificates of deposit, evidences of debt, contracts, agreements, licenses,
memoranda or notes of telephone or personal conversations, work papers, tapes, charts, reports,
books, ledgers, telegrams, sound recordings, books of account, customer account statements,
financial statements, catalogs, checks, check stubs, and written statements of witnesses or other
       Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 17 of 20



persons having knowledge pertaining to the pertinent facts requested or relating to the
interrogatory or subpart thereof, whether or not these documents are claimed to be privileged
against discovery on any ground.

        3.      “You” or “your” means the person or entity to which the request or subpoena is
directed, as well as his, her, or its agents, representatives, attorneys, experts, insurers, executors,
administrators, or anyone acting on behalf of the person or entity, including any and all persons
acting in the above-described capacity on behalf or purportedly on behalf of the person or entity
to which the request or subpoena is directed.

         4.     The term “identify” means, when used with reference to an individual person,
organization, corporation or association, to state the full name, home and work addresses, e-mail
address, home and business telephone numbers, present or last known position and business
affiliation and position both in the past and at the time said interrogatory or subpart thereof is being
responded to. The term “identify” further means, when used with reference to a document, to state
the date it was created, its author, the signatory, if different, the addressee, the recipient of all
copies, the type of document (e.g. chart, memorandum, letter, or other written document) and its
present or last known custodian.

         5.     “Describe” means that the person or entity to whom the interrogatory or subpart
thereof is directed should state what is requested to be described, including all facts and opinions
known and held regarding, relating to, or pertinent to what is requested to be described, and (i) the
identity of each person or entity involved or having any knowledge of each fact or opinion that
relates to what is so described, (ii) the identity of each document evidencing the answer or response
given or relating, referring or pertaining to said subject-matter in any way, and (iii) all relevant or
material dates and time periods, specifying the way in which said dates or time periods are
pertinent to the subject-matter described.

        6.      “Net Worth” means the total of all of your assets (stocks, bonds, bank accounts,
real estate, property, business receivables, notes receivable, etc.) minus the total of your liabilities
(outstanding loans owed, credit card balances, taxes payable, bills payable, etc.).

                                      INTERROGATORIES

    1. State on which date Howard Lee Schiff, P.C. (hereinafter “Schiff”) was assigned the

       collection of Plaintiff’s allegedly delinquent account owned by PRA.

    2. Identify the date and nature of all documents and information PRA provided to Schiff when

       it assigned the collection of the Plaintiff’s allegedly delinquent account to Schiff.

    3. State the date that PRA purchased the Plaintiff’s debt, and identify if the Plaintiff’s debt

       was in default on that date.
      Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 18 of 20



   4. Identify the name of the creditor from whom PRA purchased or was otherwise assigned

      Plaintiff’s debt.

   5. Identify and describe the records and information Defendant received from Synchrony

      Bank when it purchased the Plaintiff’s alleged debt being collected by the Schiff letter

      attached hereto as Exhibit A.

   6. State the net worth of PRA, and describe how the answer to this Interrogatory was reached.

   7. State the (a) name, (b) address, (c) phone number, (d) Schiff’s account number, (e) PRA’s

      account number, (f) name of original creditor and (g) the original creditor’s account

      number, for each debtor that was placed by PRA with Schiff for collection, during the time

      period of May 10, 2017 (include those debtors who were assigned to Schiff for collection

      before May 10, 2017, if their accounts were still with Schiff on or after May 10, 2017).

   8. State the name and address of Defendant’s liability insurer for the last three years and the

      dates of coverage, type, and policy of each liability insurance policy.

   9. State whether the Defendant has any records documenting any contact or communication

      with the Plaintiff in this matter.

              a.      If so, set forth the date, result and content of that contact or communication.

   10. Describe the relationship between PRA and Schiff, including who creates, designs,

      approves and reviews collection letters mailed by Schiff on behalf of PRA.

   11. Identify each document, record, recording and person furnishing information with regard

      to your response to these preceding Interrogatories.




Date: November 16, 2018
Case 3:18-cv-00794-VAB Document 46-2 Filed 01/15/19 Page 19 of 20




                             MARCUS & ZELMAN, LLC


                             By: /s/ Yitzchak Zelman_______________
                             Yitzchak Zelman (YZ5857)
                             ATTORNEYS FOR PLAINTIFF
                             701 Cookman Avenue, Suite 300
                             Asbury Park, New Jersey 07712
                             Phone: (732) 695-3282
                             Fax: (732) 298-6256
                             Email: yzelman@MarcusZelman.com
Case
 Case3:18-cv-00794-VAB
       3:18-cv-00794-VABDocument
                         Document46-2
                                   1-1 Filed
                                       Filed01/15/19
                                             05/10/18 Page
                                                      Page20
                                                           1 of
                                                             of120
